Per Curiam.

To be entitled to a writ of mandamus, a relator must show an unfulfilled clear legal duty on the part of the official against whom the writ is directed. The records in the present case show that a transcript was ordered by the court *210on relator’s behalf. This transcript was delivered to his attorneys, but relator contends that he has never seen it.
The duty of the state to furnish an indigent defendant a copy of the transcript of his trial for the purpose of appeal extends only to the furnishing of a single transcript. There is no duty on the state to furnish multiple copies of the transcript to the defendant. State, ex rel. Vitoratos, v. Walsh, Clerk, 173 Ohio St., 467.
The trial court having fulfilled its statutory duty when it ordered a copy of the transcript prepared for relator, no grounds exist for the issuance of a writ of mandamus.

Writ denied.

Taft, O. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.